      Case 1:15-cv-07433-LAP Document 1079 Filed 07/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                      Plaintiff,
                                                   No. 15 Civ. 7433 (LAP)
-against-
                                                     MEMORANDUM & ORDER
GHISLAINE MAXWELL,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court has reviewed Defendant Ghislaine Maxwell’s letter

requesting reconsideration of the Court’s July 23, 2020, decision

to   unseal   (1)   the   transcripts       of    Ms.   Maxwell’s   and    Doe   1’s

depositions, and (2) court submissions excerpting from, quoting

from, or summarizing the contents of the transcripts.                     (See dkt.

no. 1078.)

      Ms. Maxwell’s eleventh-hour request for reconsideration is

denied. As Ms. Maxwell acknowledges in her letter, reconsideration

is an “extraordinary remedy.”      In re Beacon Assocs. Litig., 818 F.

Supp. 2d 697, 701 (S.D.N.Y. 2011) (quoting In re Health Mgmt. Sys.

Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).                     Such

motions “are properly granted only if there is a showing of: (1)

an intervening change in controlling law; (2) the availability of

new evidence; or (3) a need to correct a clear error or prevent

manifest injustice.”       Drapkin v. Mafco Consol. Grp., Inc., 818 F.

Supp. 2d 678, 696 (S.D.N.Y. 2011).               “A motion for reconsideration

                                        1
       Case 1:15-cv-07433-LAP Document 1079 Filed 07/29/20 Page 2 of 4



may not be used to advance new facts, issues or arguments not

previously presented to the Court, nor may it be used as a vehicle

for relitigating issues already decided by the Court.”                Bennett v.

Watson Wyatt & Co., 156 F. Supp.2d 270, 271 (S.D.N.Y. 2001).

       Here, Ms. Maxwell’s request for reconsideration hinges on her

assertion that new developments, i.e., her indictment and arrest,

provide compelling reasons for keeping the deposition transcripts

sealed.     (See dkt. no. 1078 at 5.)         But, despite Ms. Maxwell’s

contention that she could not address the effect of those events

in    her   objections    because   they   occurred   after     the    close   of

briefing, (id.),    1    this is plowed ground. Indeed, in her original

objection to unsealing, Ms. Maxwell argued that the specter of

ongoing      criminal     investigations     into     unknown     individuals

associated with Jeffrey Epstein--a group that, of course, includes

Ms.    Maxwell--loomed      large   over   the   Court-ordered        unsealing



1 The Court notes as a practical matter that Ms. Maxwell was
arrested on July 2, 2020--that is, three weeks prior to the Court’s
July 23 decision to unseal the materials at issue. To the extent
that they relate to the to the Court’s balancing of interests in
the unsealing process, the issues that Ms. Maxwell raises in her
request were surely plain the day that Ms. Maxwell was apprehended.
Ms. Maxwell, however, did not seek to supplement her objections to
unsealing despite ample time to do so. In fact, the Court notified
the parties on July 21, 2020, that it would announce the unsealing
decision with respect to Ms. Maxwell’s deposition, together with
other documents, on July 23. (See dkt. no. 1076.) Even then, Ms.
Maxwell made no request for delay or to supplement her papers.
Ms. Maxwell did not raise her “vastly different position,”
(Transcript of July 23 Ruling at 16:2-3), until moments after the
Court had made its decision to unseal the relevant documents.
                                      2
      Case 1:15-cv-07433-LAP Document 1079 Filed 07/29/20 Page 3 of 4



process.      (See dkt. no. 1057 at 5.)            This argument, specifically

Ms.   Maxwell’s      concern   that    unsealing         would   “inappropriately

influence potential witnesses or alleged victims,” (id.), and her

reference      to    “publicly    reported         statements      by    Plaintiff,

Plaintiff’s counsel, the United States Attorney for the Southern

District of New York, and the Attorney General for the U.S. Virgin

Islands” about those investigations, (id.), carried with it the

clear implication that Ms. Maxwell could find herself subject to

investigation and, eventually, indictment.                 The Court understood

that implication as applying to Ms. Maxwell and thus has already

considered any role that criminal charges against Ms. Maxwell might

play in rebutting the presumption of public access to the sealed

materials.       Ms. Maxwell’s request for reconsideration of the

Court’s July 23 ruling is accordingly denied.

      Given    the   Court’s     denial       of   Ms.   Maxwell’s      request   for

reconsideration, the Court will stay the unsealing of Ms. Maxwell’s

and Doe 1’s deposition transcripts and any sealed or redacted order

or paper that quotes from or discloses information from those

deposition     transcripts     for    two     business     days,    i.e.,   through

Friday, July 31, 2020, so that Ms. Maxwell may seek relief from

the Court of Appeals.      Any sealed materials that do not quote from

or disclose information from those deposition transcripts shall be

unsealed on July 30, 2020, in the manner described by the Court’s

Order dated July 28, 2020. (See dkt. no. 1077.)                  Ms. Maxwell’s and

                                          3
     Case 1:15-cv-07433-LAP Document 1079 Filed 07/29/20 Page 4 of 4



Doe 1’s deposition transcripts and any sealed materials that quote

or disclose information from them shall be unsealed in the manner

prescribed by the July 28 Order on Monday, August 3, 2020, subject

to any further stay ordered by the Court of Appeals.

SO ORDERED.

Dated:    New York, New York
          July 29, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   4
